OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar on April 5, 1965. On February 13, 1979 he was charged with willfully and knowingly evading a substantial part of his United States income tax for the calendar years 1971, 1972 and 1973 in violation of section 7201 of title 26 of the United States Code. Respondent was found guilty on March 28, 1979 after a jury trial, and on July 26, 1979 he was automatically suspended from the practice of law by this court pursuant to section 90 (subd 4, par f) of the Judiciary Law. On November 26, 1979 his conviction was affirmed by the Second Circuit Court of Appeals.
Respondent was convicted of a deliberate fraud on the government and his conduct, therefore, was a violation of canon 1 of the Code of Professional Responsibility (EC 1-1, EC 1-2, EC 1-5 and DR 1-102). Giving consideration to all the relevant circumstances, we conclude that respondent should be suspended from the practice of law for a period of two years commencing on July 26, 1979 and until the further order of this court.
Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.